Exhibit 10.1

 

Sonus Networks, Inc.

4 Technology Park Drive

Westford, MA  01886

 

October 24, 2013

 

Mark T. Greenquist

By electronic delivery

 

Dear Mark:

 

I am pleased to provide you in this letter (the “Agreement”) with the terms and
conditions of our offer of employment with Sonus Networks, Inc. (the “Company”).

 

1.                                      Position.  You will be employed as Chief
Financial Officer, reporting to the President and Chief Executive Officer (the
“CEO”).  As the Company’s organization evolves, in addition to performing duties
and responsibilities currently associated with the position of Chief Financial
Officer, you may be assigned other executive duties and responsibilities as the
Company may determine.  As a full-time employee of the Company, you will be
expected to devote your full business time and energies to the business and
affairs of the Company.

 

2.                                      Commencement Date/Nature of
Relationship.  Your employment shall commence no later than November 11, 2013
(the “Commencement Date”).  Employment by the Company is “at will” and either
you or the Company may terminate the employment relationship at any time and for
any reason or no reason, subject to the provisions of Section 8 below.

 

3.                                      Compensation.  During your employment
with the Company, you will receive the following compensation:

 

(a)                                 Base Compensation.  Your initial base salary
(“Base Salary”) will be at the annualized rate of $360,000, less applicable
state and federal withholdings, paid twice monthly in accordance with the
Company’s normal payroll practices.  The Company will review your Base Salary on
an annual basis and such Base Salary may be adjusted at the discretion of the
Compensation Committee of the Board of Directors (the “Compensation Committee”);
provided that you may elect to terminate your employment for Good Reason (as
defined below) if the Compensation Committee reduces your Base Salary without
your consent.

 

(b)                                 Target Bonus.  Commencing with the 2014
fiscal year, you will be eligible to participate in the Senior Management Cash
Incentive Plan (or its successor) during each year you are employed by the
Company, with a target bonus of 75% of your then-current annual Base Salary
(“Target Bonus”).  You will not be eligible to receive a bonus for the portion
of the 2013 fiscal year that you are employed by the Company.  Specific
objectives for your Target Bonus will be agreed upon with the CEO on or after
January 1 of each year with respect to an award for such year.  Your annual
bonus, if earned, shall be paid as soon as practicable following the Company’s
public disclosure of its financial results for the applicable bonus year, but in
no event later than April 15 of each such subsequent year.

 

(c)                                  Stock Option Grants.  You will be granted
non-qualified options to purchase 500,000 shares of the Company’s common stock,
$.001 par value per share (“Options”), under the Company’s 2007 Stock Incentive
Plan, as amended (the “Plan”), subject to the terms of the Plan and the terms of
the Company’s stock option agreement, which shall reflect the terms of this
Agreement.  The grant date (the

 

1

--------------------------------------------------------------------------------


 

“Grant Date”) will be on the first 15th day of the month that next follows your
Commencement Date or the first business day thereafter if that day is not a
business day.  The per share exercise price will be the per share closing price
of the Company’s common stock on the Grant Date.  Subject to the provisions of
this Agreement, these Options shall vest and become exercisable as follows: (A)
25% (125,000 shares) will vest on the first anniversary of the Grant Date and
(B) the remaining 75% (375,000 shares) will vest in equal monthly increments
through the fourth anniversary of the Grant Date.  These Options will expire on
the tenth anniversary of the Grant Date.

 

(d)                                 Restricted Stock Grants.  On the Grant Date,
you will also be granted 250,000 restricted shares of the Company’s common stock
(“Restricted Shares”) under the Plan, subject to the terms of the Plan and the
Company’s restricted stock agreement, which will reflect the terms of this
Agreement.  These Restricted Shares will vest as follows: (A) 25% (62,500
shares) shall vest on the first anniversary of the Grant Date and, (B) 75%
(187,500 shares) shall vest in six equal increments semi-annually thereafter
through the fourth anniversary of the Grant Date.

 

(e)                                  Section 83(b) Election.  You may elect
under Section 83(b) of the Internal Revenue Code of 1986, as amended, to be
taxed at the time the Restricted Shares are acquired on the Grant Date (a
“Section 83(b) Election”).  A Section 83(b) Election, if made, must be filed
with the Internal Revenue Service within thirty (30) days of the Grant Date. 
You are obligated to pay to the Company the amount of any federal, state, local
or other taxes of any kind required by law to be withheld with respect to the
granting (if a Section 83(b) Election is made) or vesting (if a Section 83(b)
Election is not made) of the shares.  If you do not make a Section 83(b)
Election, you shall satisfy such tax withholding obligations by delivery to the
Company, on each date on which shares vest, (i) cash or (ii) such number of
shares that vest on such date as have a fair market value (calculated using the
last reported sale price of the common stock of the Company on the NASDAQ Global
Select Market on the trading date immediately prior to such vesting date) equal
to the amount of the Company’s withholding obligation; provided, however, that
the total tax withholding cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income).  If payment is made by delivery of shares,
such delivery of shares to the Company shall be deemed to happen automatically,
without any action required on your part, and the Company is hereby authorized
to take such actions as are necessary to effect such delivery of shares to the
Company.

 

(f)                                   Acquisition.  In the event of an
Acquisition (as defined below), (i) 50% of all unvested options granted to you
to purchase the Company’s common stock will vest immediately upon the date of
the Acquisition, and the remaining unvested options granted to you will continue
to vest according to their terms; and (ii) 50% of all restricted shares granted
to you will vest immediately upon the date of Acquisition and the remaining
unvested restricted shares will continue to vest according to their terms.

 

4.                                      Employment Eligibility.  In compliance
with the Immigration Reform and Control Act of 1986, you are required to
establish your identity and employment eligibility.  Therefore, on your first
day of employment you will be required to fill out an Employment Verification
Form and present documents in accordance with this form.

 

5.                                      Benefits.  During your employment with
the Company, you will be entitled to the following benefits:

 

(a)                                 You will be entitled to three (3) weeks of
vacation per year and such calculation will be ratable for 2013 based upon your
Commencement Date.  Unused vacation may be carried over each year during your
employment or paid to you upon termination consistent with Company policy and
limitations.

 

2

--------------------------------------------------------------------------------


 

(b)                                 You will be entitled to participate as an
employee of the Company in all benefit plans, fringe benefits and perquisites
generally provided to employees of the Company in accordance with Company policy
as in effect from time to time.  Company benefits currently include group
health, life and dental insurance, 401(k) program and equity incentive plans. 
The Company retains the right to change, add or cease any particular benefit for
its employees.

 

(c)                                  The Company will reimburse you for all
reasonable travel, business development, meals, entertainment and other expenses
incurred by you in connection with the performance of your duties and
obligations on behalf of the Company.  You will comply with such limitations and
reporting requirements with respect to expenses as may be established by the
Company from time to time and will promptly provide all appropriate and
requested documentation in connection with such expenses.

 

6.                                      Confidentiality.  The Company considers
the protection of its confidential information, proprietary materials and
goodwill to be very important.  Therefore, as a condition of your employment and
the Option and Restricted Share grants described above, you and the Company will
become parties to a Confidentiality, Non-Competition and Assignment of
Inventions Agreement (“Confidentiality Agreement”).    A copy of the
Confidentiality Agreement has been sent with this Agreement.  Please print and
sign two copies and return them to the Company prior to your Commencement Date.

 

7.                                      Indemnity.  As an executive of the
Company, the Company will provide you with an Indemnity Agreement, a copy of
which has been sent with this Agreement.  Please print and sign two copies and
return them to the Company prior to your Commencement Date.

 

8.                                      Termination and Eligibility for
Severance.  Upon any termination of your employment (the “Date of Termination”),
you will be paid (i) any and all earned and unpaid portion of your Base Salary
through the Date of Termination; (ii) any accrued but unused vacation pay owed
to you in accordance with Company practices up to and including the Date of
Termination; and (iii) any allowable and unreimbursed business expense incurred
through the Date of Termination that are supported by appropriate documentation
in accordance with the Company’s policies.  Hereafter, items (i) through (iii)
in this Section 8 are referred to as “Accrued Benefits.”  If the Company
terminates your employment for Cause (as defined below) or you terminate your
employment without Good Reason (as defined below), you will be entitled to
receive only the Accrued Benefits.

 

If the Company terminates your employment without Cause, your employment
terminates due to your death or Disability (as defined below), or you terminate
your employment with Good Reason, then subject to the additional conditions of
this Agreement, the Company will provide you (or your estate or successors or
assigns, as the case may be) with the following severance and related
post-termination benefits, to which you otherwise would not be entitled:

 

(a)                                 The Company will pay you a lump sum payment
equal to (i) twelve (12) months of your then-current Base Salary payable at the
time of termination and (ii) 100% of your then-current Target Bonus; provided,
however, that if your termination occurs in contemplation of, upon or after an
Acquisition, the Company will pay you a lump sum payment equal to (y) eighteen
(18) months of your then-current Base Salary payable at the time of termination
and (z) 150% of your then-current Target Bonus.

 

(b)                                 The Company will continue to pay the
Company’s share of medical, dental and vision insurance premiums for you and
your dependents for the twelve (12) month period following the termination of
your employment; provided, that if your termination occurs in contemplation of,
upon or after an Acquisition, the Company will continue to pay the Company’s
share of medical, dental and vision insurance premiums for you and your
dependents for the eighteen (18) month period following the

 

3

--------------------------------------------------------------------------------


 

termination of your employment.  In any case, if, immediately prior to the
termination of your employment you were required to contribute towards the cost
of such premiums as a condition of receiving such insurance, you may be required
to continue contributing towards the cost of such premiums under the same terms
and conditions in order to receive such continued insurance coverage.

 

(c)                                  Any options granted to you by the Company
to purchase the Company’s common stock that are unvested as of the Date of
Termination and would have vested in the twelve (12) months following your
termination will accelerate and immediately vest and become exercisable upon
termination, and your options that are or become vested will remain outstanding
and exercisable for the shorter of three (3) years following your Date of
Termination or the original remaining life of such options; provided that if
your termination occurs in contemplation of, upon or after an Acquisition, then
all unvested options at that time will accelerate and immediately vest and
become exercisable.

 

(d)                                 Any restricted shares granted to you by the
Company that are unvested as of the Date of Termination and that would vest
during the twelve (12) months following your termination will accelerate and
immediately vest upon termination, and such shares will be freely marketable;
provided that if your termination occurs in contemplation of, upon or after an
Acquisition, then all of your unvested restricted shares at that time will fully
accelerate, immediately vest upon termination and be freely marketable.

 

(e)                                  The Company’s provision of the benefits
described in Section 8(a), (b), (c) and (d) above shall be contingent upon (y)
your execution and delivery of a release of all claims of any kind or nature in
favor of the Company in a form to be provided by the Company (the “Release
Agreement”), and on such Release Agreement becoming effective as a matter of
law; and (z) your compliance and continuing compliance with the covenants in
your Confidentiality Agreement.  The payment described in Section 8(a) above
shall be made promptly following the Company’s receipt of the executed Release
Agreement and the expiration of any revocation period described in the Release
Agreement.  The Company shall have no further obligation to you in the event
your employment with the Company terminates at any time, other than those
obligations specifically set forth in this Section 8.

 

(f)                                   The Company may terminate your employment
at any time with or without Cause by written notice to you specifying the Date
of Termination.  You may terminate your employment with or without Good Reason
by providing written notice to the Company at least thirty (30) days prior to
the Date of Termination.  If you seek to terminate your employment for Good
Reason, you must provide the Company with written notification specifying the
basis for your claim of Good Reason, and the Company shall have ten (10) days
following its receipt of such notice to cure the circumstance giving rise to
Good Reason.

 

(g)                                  All payments described above shall be made
less applicable local, state and federal withholdings.

 

9.                                      Definitions.  As used in this Agreement,
the following terms shall have the following meanings:

 

(a)                                 “Acquisition” as used in this Agreement will
mean any of the following: (A) any “person,” as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company or its affiliates), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company (not including in the securities
beneficially owned by such person any securities acquired directly from the
Company or you) representing fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding securities; (B) in the event that the
individuals who as of the date hereof constitute the Board of Directors (the
“Board”), and any new director whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least a

 

4

--------------------------------------------------------------------------------


 

majority of the Board then still in office who either were members of the Board
as of the date hereof or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof; (C) the consummation of a merger or consolidation of the Company with
or the sale of the Company to any other entity and, in connection with such
merger, consolidation or sale, individuals who constitute the Board immediately
prior to the time any agreement to effect such merger or consolidation is
entered into fail for any reason to constitute at least a majority of the board
of directors of the surviving/purchasing or acquiring entity following the
consummation of such merger, consolidation or sale; (D) the stockholders of the
Company approve a plan of complete liquidation of the Company; or (E) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity not controlled by the Company.

 

(b)                                 “Cause” as used in this Agreement means the
occurrence of any of the following: (1) gross negligence or willful misconduct
by you in the performance of your duties that is likely to have a material
adverse effect on the Company or its reputation; (2) your indictment for, formal
admission to (including a plea of guilty or non contendere to), or conviction of
(A) a felony, (B) a crime of moral turpitude, dishonesty, breach of trust or
unethical business conduct, or (C) any crime involving the Company; (3) your
commission of an act of fraud or dishonesty in the performance of your duties;
(4) repeated failure by you to perform your duties, which are reasonably and in
good faith requested in writing by the CEO; (5) material breach of this
Agreement by you, which you do not cure within ten (10) days following receipt
by you of written notice of such breach; or (6) material breach of any written
agreement between you and the Company, including, without limitation, the
Confidentiality Agreement, that you fail to remedy within ten (10) days
following written notice from the Company.

 

(c)                                  “Disability” means an illness (mental or
physical) or accident, which results in you being unable to perform your duties
as an employee of the Company for a period of one hundred eighty (180) days,
whether or not consecutive, in any twelve (12) month period.

 

(d)                                 “Good Reason” means (1) a material breach of
this Agreement by the Company, which breach is not cured by the Company within
ten (10) days following receipt of written notice thereof from you; provided,
however, that the Company may only utilize its cure right two (2) times
hereunder; (2) the relocation of the Company’s headquarters without your
approval, such that the distance from your residence to the Company’s
headquarters is increased by more than forty (40) miles compared to the distance
to the Company’s current headquarters in Westford, Massachusetts; (3) a
reduction in your then annual Base Salary without your approval; or (4) the
assignment to you of a lower position in the organization in terms of your
title, responsibility, authority or status without your approval.

 

10.                               Tax Implications of Termination Payments. 
Subject to this Section 10, any payments or benefits required to be provided
under Section 8 shall be provided only after the date of your “separation from
service” with the Company as defined under Section 409A of the U.S. Internal
Revenue Code of 1986, as amended, and the guidance issued thereunder (“Section
409A”). The following rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to you under Section 8:

 

(a)                                 It is intended that each installment of the
payments and benefits provided under Section 8 shall be treated as a separate
“payment” for purposes of Section 409A.  Neither the Company nor you shall have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

 

(b)                                 If, as of the date of your “separation from
service” with the Company, you are not a “specified employee” (each within the
meaning of Section 409A), then each installment of the payments and benefits
shall be made on the dates and terms set forth in Section 8; and

 

5

--------------------------------------------------------------------------------


 

(c)                                  If, as of the date of your “separation from
service” with the Company, you are a “specified employee” (each, for purposes of
this Agreement, within the meaning of Section 409A), then:

 

(i)                                     Each installment of the payments and
benefits due under Section 8 that, in accordance with the dates and terms set
forth herein, will in all circumstances, regardless of when the separation from
service occurs, be paid within the short-term deferral period (as defined for
the purposes of Section 409A) shall be treated as a short-term deferral within
the meaning of Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent
permissible under Section 409A; and

 

(ii)                                  Each installment of the payments and
benefits due under Section 8 that is not paid within the short-term deferral
period or otherwise cannot be treated as a short-term deferral within the
meaning of Treasury Regulation Section 1.409A-1(b)(4) and that would, absent
this subsection, be paid within the six-month period following your “separation
from service” with the Company shall not be paid until the date that is six
months and one day after such separation from service (or, if earlier, upon your
death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following your separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments if and to the maximum
extent that that such installment is deemed to be paid under a separation pay
plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service).  Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of the second taxable year following the taxable
year in which your separation from service occurs.

 

11.                               Section 409A of the Code.  This Agreement is
intended to comply with the provisions of Section 409A and this Agreement shall,
to the extent practicable, be construed in accordance therewith.  Terms used in
this Agreement shall have the meanings given such terms under Section 409A if
and to the extent required in order to comply with Section 409A. 
Notwithstanding the foregoing, to the extent that this Agreement or any payment
or benefit hereunder shall be deemed not to comply with Section 409A, then
neither the Company, the Board of Directors nor its or their designees or agents
shall be liable to you or any other person for any actions, decisions or
determinations made in good faith.

 

12.                               Other Agreements.  You represent and warrant
to the Company that you are not bound by any agreement with a previous employer
or other party which you would in any way violate by accepting employment with
the Company or performing your duties as an employee of the Company.  You
further represent and warrant that, in the performance of your duties with the
Company, you will not utilize or disclose any confidential information in breach
of an agreement with a previous employer or any other party.

 

13.                               Assignment.  This Agreement is personal in
nature and neither of the parties hereto shall, without the written consent of
the other, assign or otherwise transfer this Agreement or its obligations,
duties and rights under this Agreement; provided, however, that in the event of
the merger, consolidation, transfer or sale of all or substantially all of the
assets of the Company, this Agreement shall, subject to the provisions hereof,
be binding upon and inure to the benefit of such successor and such successor
shall discharge and perform all of the promises, covenants, duties and
obligations of the Company hereunder.

 

14.                               General.

 

(a)                                 Entire Agreement; Modification.  This
Agreement along with the other agreements and Plans referenced herein contain
the entire agreement of the parties relating to the subject matter hereof,

 

6

--------------------------------------------------------------------------------


 

and the parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Agreement that are not set forth
otherwise herein (or in the other documents referenced herein).  This Agreement,
along with the other agreements and Plan referenced herein, supersede any and
all prior agreements, written or oral, between you and the Company.  No
modification of this Agreement shall be valid unless made in writing and signed
by the parties hereto.

 

(b)                                 Severable Provisions.  The provisions of
this Agreement are severable and if any one or more provisions may be determined
to be illegal or otherwise unenforceable, in whole or in part, the remaining
provisions of this Agreement shall nevertheless be binding and enforceable. 
Notwithstanding the foregoing, if there are any conflicts between the terms of
this Agreement and the terms of any Plan document referred to in this Agreement,
then the terms of this Agreement shall govern and control.  Except as modified
hereby, this Agreement shall remain unmodified and in full force and effect.

 

(c)                                  Governing Law.  This Agreement shall be
governed by and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, without regard to the conflict of laws provisions hereof.

 

(d)                                 Arbitration.

 

(i)                                     Any controversy, dispute or claim
arising out of or relating to this Agreement or the breach hereof which cannot
be settled by mutual agreement will be finally settled by binding arbitration in
the Commonwealth of Massachusetts, under the jurisdiction of the American
Arbitration Association or other mutually agreeable alternative arbitration
dispute resolution service, before a single arbitrator appointed in accordance
with the arbitration rules of the American Arbitration Association or other
selected service, modified only as herein expressly provided.  The arbitrator
may enter a default decision against any party who fails to participate in the
arbitration proceedings.

 

(ii)                                  The decision of the arbitrator on the
points in dispute will be final, non-appealable and binding, and judgment on the
award may be entered in any court having jurisdiction thereof.

 

(iii)                               The fees and expenses of the arbitrator will
be shared equally by the parties, and each party will bear the fees and expenses
of its own attorney.

 

(iv)                              The parties agree that this Section 14(d) has
been included to resolve any disputes between them with respect to this
Agreement, and that this Section 14(d) will be grounds for dismissal of any
court action commenced by either party with respect to this Agreement, other
than post-arbitration actions seeking to enforce an arbitration award or actions
seeking an injunction or temporary restraining order.  In the event that any
court determines that this arbitration procedure is not binding, or otherwise
allows any litigation regarding a dispute, claim, or controversy covered by this
Agreement to proceed, the parties hereto hereby waive, to the maximum extent
allowed by law, any and all right to a trial by jury in or with respect to such
litigation.

 

(v)                                 The parties will keep confidential, and will
not disclose to any person, except as may be required by law or the rules and
regulations of the Securities and Exchange Commission or other government
agencies, the existence of any controversy hereunder, the referral of any such
controversy to arbitration or the status or resolution thereof.

 

(e)                                  Notices.  All notices shall be in writing
and shall be delivered personally (including by courier), sent by facsimile
transmission (with appropriate documented receipt thereof), by overnight
receipted courier service (such as UPS or FedEx) or sent by certified,
registered or express mail, postage

 

7

--------------------------------------------------------------------------------


 

prepaid, to the Company at the following address:  CEO, Sonus Networks, Inc., 4
Technology Park Drive, Westford, MA 01886, and to you at the most current home
address in the Company’s files.  Any such notice shall be deemed given when so
delivered personally, or if sent by facsimile transmission, when transmitted,
or, if by certified, registered or express mail, postage prepaid mailed,
forty-eight (48) hours after the date of deposit in the mail.  Any party may, by
notice given in accordance with this paragraph to the other party, designate
another address or person for receipt of notices hereunder.

 

(f)                                   Counterparts.  This Agreement may be
executed in more than one counterpart, each of which shall be deemed to be an
original, and all such counterparts together shall constitute one and the same
instrument.

 

You may accept this offer of employment and the terms and conditions thereof by
confirming your acceptance in writing by October 25, 2013.  Please send or
deliver your signed letter to the Company, which execution will evidence your
agreement with the terms and conditions set forth herein.

 

Mark, we are enthusiastic about your joining us, and believe that our technical
and business goals will provide every opportunity for you to achieve your
personal and professional objectives.

 

****

 

Very truly yours,

 

 

 

 

 

/s/ Raymond P. Dolan

 

Raymond P. Dolan

 

President and Chief Executive Officer

 

 

 

 

 

Accepted by:

 

 

 

 

 

/s/ Mark T. Greenquist

 

October 24, 2013

 

Mark T. Greenquist

 

Date

 

 

8

--------------------------------------------------------------------------------